Citation Nr: 0843377	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In June 2007, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims file.

In September 2008, the veteran submitted a personal statement 
describing his PTSD symptoms.  A December 2008 brief from the 
veteran's representative waived initial review of this 
evidence by the RO.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in work, family relations, 
judgment, thinking, and mood, due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating of 70 percent for the service-connected PTSD are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection for has been granted and an initial rating has 
been assigned, the claim of service connection has been more 
than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  
 
Nevertheless, the Board does note that a letter issued in May 
2008 advised of the evidence needed to substantiate claims 
for higher ratings.  This letter, along with letters from 
July 2005, December 2005, and January 2006, advised the 
veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  The May 
2008 letter, as well as a June 2006 letter, advised the 
veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.  
Thereafter, the veteran's increased rating claim was 
subsequently readjudicated by the RO in a Supplemental 
Statements of the Case (SSOC) issued in August 2008.  Thus, 
the Board finds any error with respect to the timeliness of 
these notices to be harmless.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  The veteran was given 
VA PTSD examinations in February 2006 and in June 2008.  In 
short, the Board finds that VA has satisfied its duty to 
assist by obtaining medical records and providing VA 
examinations for the issue on appeal.  38 U.S.C.A. §§ 5103 
and 5103A.  

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The veteran's service-connected PTSD has been assigned a 30 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  He essentially contends that a higher rating is 
warranted.  

The criteria of Diagnostic Code 9411 for each level of 
disability at 30 percent and higher are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence supports granting an initial 
rating of 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In this regard, the Board found the most probative 
evidence to be the June 2007 hearing testimony and the June 
2008 VA examination report.

The June 2007 hearing transcript reflects that the veteran 
reported receiving counseling from VA social workers and that 
he took medication for symptoms related to his PTSD.  He 
reported having insomnia, anxiety, mood changes, anger, 
flashbacks, recurring nightmares, and an inability to get 
along with others when he was working.  He also reported that 
his first marriage ended and that he had not seen his 31-
year-old daughter from that marriage since she was 13.  He is 
afraid that she is going through medical problems that may 
have been related to his PTSD.  The veteran has been married 
to his current wife for 22 years, and he did not want to have 
children with her because he was afraid he was going to pass 
down his anger and related problems to any children.  

The veteran testified to not liking being touched or being in 
crowds or closed areas.  He reported that he and his wife 
have no intimate life.  He reported that he does not have 
emotion and cannot cry, even in response to the deaths of 
close relatives.  He reported going out and drinking and 
getting verbally abusive toward his wife.  He reported that 
he recently punched a wall due to his anger.  

The veteran indicated that he was a loner and would rather 
hide in his bed or in a dark room.  He does not have friends 
to visit, and when he goes out, it is just him and his wife.  
He belongs to fraternal organizations but does not 
participate in them because he does not want to hear from the 
other veterans.  He cannot go see the Vietnam Memorial and 
did not see the travelling wall exhibition when it came to 
the area.  

The veteran reported that he was recently laid off of a job 
he had worked for seven years.  He was unofficially told he 
was laid off because he could not get along with others.  His 
problems were related to his anger and temperament.  The 
veteran believed that his PTSD and his age would interfere 
with his ability to seek or gain employment.  The veteran 
found out about the layoff in March and his contract ran out 
at the end of May.  He first told his wife about the layoff 
the morning of the hearing and stated that he had not 
intended to tell her about it.

The veteran estimated that he has angry outbursts three or 
four days a week.  He reported a suicide attempt after he 
returned from Vietnam and reported having frequent suicidal 
thoughts when he was younger.  He stated that these thoughts 
are now not so frequent.  The veteran reported that no matter 
what time he goes to bed, he wakes up at 1:00 am.  He 
reported that he eats in five minutes, and that VA social 
workers told him he is still on a military clock, where he 
eats quickly and leaves or where he only sleeps for a couple 
of hours at a time.  The veteran further reported not being 
able to deal with day to day issues, being disorganized, and 
having trouble concentrating.  

The veteran's wife reported that he has a horrible temper and 
that he will go on drinking binges and stay out until 5:00 in 
the morning.  She reported that he has nightmares and starts 
screaming.  She described his angry outbursts, stating that 
he will get angry at her and grab whatever is around.  She 
reported that he once threw a dog bone at her and picked up 
their dog as if he was going to throw the dog at her.  She 
stated he would never hit her, but she was afraid that maybe 
he could.  She reported that he verbally abuses her.  
 
The June 2008 VA examination report notes that the veteran 
reported his marriage was stable because his wife tolerates 
his behavior.  He reported having some veteran friends whom 
he sees on occasion. Other than his wife, his dog, and his 
veteran friends, he is isolated and withdrawn and not 
comfortable around others.  He rarely goes out for leisure 
activity because he does not like going out in public.  

He was clean and casually dressed.  Psychomotor activity was 
restless.  Speech was spontaneous, clear, and coherent.  His 
attitude toward the examiner was irritable and sarcastic.  
Affect was blunted, and mood was anxious and agitated.  He 
was easily distracted.  He was able to do serial sevens and 
spell a word forwards and backwards.  Orientation was intact 
to person, time, and place.  Thought process was 
unremarkable.  Thought content included intrusive thoughts of 
combat in Vietnam.  There were no delusions.  He understood 
the outcome of his behavior.  Intelligence was average, and 
the veteran understood that he had a problem.  

The veteran reported early and mid insomnia, with nightmares 
every night.  He had no hallucinations or inappropriate 
behavior.  He interpreted proverbs appropriately.  He had 
obsessive/ritualistic behavior, such as checking the 
perimeter of his house and yard and sleeping with a handgun.  
He reported no panic attacks.  He reported having homicidal 
thoughts, such as occasionally when he is confronted by 
Asians.  He reported occasional suicidal thoughts but no 
specific plan or current intent.  He has poor impulse 
control.  He reported no episodes of violence.  The veteran 
claimed to be in an agitated state most of the time and very 
easily losing his temper.  He stopped driving out of fear of 
acting on road rage.  He was able to maintain minimal 
personal hygiene and reported no problems with activities of 
daily living.  Remote, recent, and immediate memory were 
normal.  

The veteran's PTSD symptoms were described as being chronic 
and moderate to severe.  The examiner stated that the 
veteran's PTSD symptoms resulted in deficiencies in judgment, 
thinking, family relations, work, and mood.  A global 
assessment of functioning (GAF) score of 55, indicating 
moderate symptoms, was assigned.  

The Board finds that this evidence supports assignment of a 
70 percent disability rating.  The June 2008 examination 
report expressly finds deficiencies in judgment, thinking, 
family relations, work, and mood, due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; and 
difficulty adapting to stressful circumstances.  Even though 
the GAF score of 55 was suggestive of only moderate symptoms, 
the Board places more weight on the specific clinical 
findings that the symptoms as described by the VA examination 
report, as well as the symptomatology reported by the veteran 
and his wife during the hearing, and the Board finds that 
those symptoms and manifestations more closely approximate 
the criteria for a 70 percent rating.  

The Board has considered the propriety of a 100 percent 
rating for PTSD, but finds that the evidence of record does 
not justify such a rating.  In this regard, the Board 
considered the veteran report that he was laid off from his 
last job due to anger problems; however, the Board places 
more probative weight on the conclusion of the June 2008 
examiner, who expressly found that the veteran does not 
experience total occupational and social impairment due to 
PTSD.  While he and his wife reported having difficulties in 
their marriage, they have been able to maintain their 
marriage for more than twenty years, and the veteran has 
reported having some friends who are also veterans.  In 
addition, the veteran has not displayed symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  Thus, the Board 
finds that a rating in excess of 70 percent is not warranted.

Having determined that the veteran is entitled to a 70 
percent disability rating for PTSD, the Board will now 
address whether this rating should apply to the entire period 
on appeal, or whether the assignment of staged ratings would 
be more appropriate.  

In addition to the evidence already discussed above, the 
earlier evidence that is most relevant to determining whether 
a staged rating is warranted is a November 2005 letter from 
the veteran's former VA social worker and a February 2006 VA 
examination report.  

The November 2005 letter notes that the veteran's symptoms 
include difficulty sleeping, anxiety, uncontrolled anger, 
depression, intrusive thoughts, an inability to show 
emotions, problems with authority figures, employment 
problems, and other symptoms that have a moderate impact on 
his level of functioning.  The veteran was noted to have 
nightmares, intrusive thoughts, and startle easily.  He was 
on constant alert, irritable, angry, isolative, and had 
little interest and desires.  He could not go to social 
functions and used employment as a way to cope with the 
symptoms.  He reported chronic anxiety, outbursts or 
aggressive emotions, and difficulties concentrating.  These 
symptoms became more severe after attending a military 
reunion.  The veteran was noted to have participated in 
individual treatment four times, but then he felt that he did 
not have the time to attend treatment.  It appeared to the 
social worker that it was too painful for the veteran to deal 
with the issues that are causing his PTSD symptoms.  

The February 2006 VA examination report notes that he has 
nightmares about Vietnam every two nights.  He reported 
having upsetting thoughts about his experiences depending on 
what he is exposed to.  He reported occasional flashbacks.  
He had reduced feeling and affection and an inability to cry 
at funerals.  He tries to avoid reminders of his Vietnam 
experiences, such as news about the war.  He keeps some 
distance from people whom he says he 'tolerates.'  He has 
anger problems, which he says he controls but feels 
uncomfortable.  He reported an exaggerated startle response 
and hypervigilance.  Memory and focus appeared intact.  He 
did not have symptoms of major depression, but he did have 
some anxiety without developing panic attacks.  There were no 
psychotic symptoms.

The veteran used to abuse alcohol to reduce his discomfort 
and distress.  He currently drinks too much once per week.  
He performs activities of daily living well.  He does not 
like to do things related to reading or using the computer, 
and he watches little television.  He enjoys watching NASCAR 
with his wife  and talking with his veteran friends.  
Occasionally, he and his wife go to art shows.  

The veteran was casually dressed, clean, alert, and well 
oriented to time, place, person, and situation.  He spoke in 
a normal tone and rate and was coherent and rather organized.  
He made good eye contact and interacted appropriately.  
Thought processes showed he was goal directed and thought 
content did not reveal psychotic symptoms.  There was no 
suicidal or homicidal thinking.  Affect showed some mild 
anxiety and a subdued quality with the ability to smile 
appropriately and with a serious quality.  Cognitive 
functions were intact, and he was capable of insight.  
Judgment was intact and he was competent to manage VA 
benefits.  The examiner noted that the veteran showed no 
impairment occupationally and showed moderate difficulty 
socially and in his interpersonal functioning.  He was 
assigned a GAF score of 60, which suggested moderate 
disability.  

The Board finds that the evidence of record justifies 
awarding the 70 percent rating for the entire period on 
appeal.  While the November 2005 and February 2006 reports do 
not describe a level of disability consistent with a 70 
percent rating, the very credible testimony of the veteran 
and his wife at their June 2007 hearing, combined with the 
June 2008 VA examination report, strongly suggests that the 
earlier evidence does not accurately reflect the level of 
impairment that the veteran was experiencing in 2005 and 
2006.  These records appear to understate the level of 
disability caused by the veteran's anger and anxiety, and 
there is some suggestion that the veteran was either 
unwilling or unable to discuss his symptoms with a social 
worker or VA examiner.  In this regard, the Board notes the 
social worker's observation that it was too painful for the 
veteran to deal with the issues that were causing his PTSD 
symptoms.  

In short, the Board finds that the veteran's PTSD is 
productive of occupational and social impairment with 
deficiencies in work, family relations, judgment, thinking, 
and mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; and difficulty adapting to 
stressful circumstances.

In essence, the veteran's disability more closely 
approximates the 70 percent criteria, as contemplated by 
38 C.F.R. § 4.7.  Thus, the Board finds that a 70 percent 
rating for PTSD, but no more, is warranted for the entire 
period under consideration.  See Fenderson, supra.




ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


